DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5, and 6, there is insufficient antecedent basis for the limitation of “the outlet”, as only “an outlet side” was previously recited.  The examiner will interpret the limitation as being drawn to – the outlet side –.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,883,489 to Konrad (Konrad hereinafter).
Regarding claim 1, Konrad teaches an apparatus comprising: a pump assembly (1) comprising: a pump (10) having an inlet side (3) and an outlet side (4), wherein the inlet side is configured to fluidly couple to a fluid supply (e.g. water table); a pressure sensor (8) operably coupled to the outlet side and configured to measure a fluid pressure at the outlet side; pressure-actuated controller (7) coupled to the pressure sensor, wherein the pressure-actuated controller is configured to: turn on the pump in response to the fluid pressure at the outlet side below a first preselected pressure set point (minimum setpoint, see e.g. col. 11, ln. 13) and turn off the pump in response to the fluid pressure at the outlet side above a second preselected pressure set point (upper limit, see e.g. claim 7); and cycle between the first and second preselected set points unless a fluid flow rate exceeds a value wherein the fluid pressure at the outlet side remains below the first preselected fluid pressure set point (this is inherent, any pumping system has a maximum flow rate, and if flow rate at the user exceeds this flow rate, then pressure in the system will continue to drop past the low pressure setpoint); and wherein: the first preselected pressure set point is less than the second preselected pressure set point.
Regarding claim 2, Konrad teaches a low-flow device (CHECK VALVE, see Fig. 1) fluidly coupled to the outlet side (4), and having a flow valve (substantially the very check valve) configured to dispense fluid from a downstream opening (of an upstream and a downstream opening) and configured to deliver 
Regarding claim 3, Konrad teaches that the check valve is configured to adjust the flow-rate of the fluid within the range (in the sense of imposing a pressure drop).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrad.
Regarding claim 4, Konrad teaches the limitations of claim 3 as discussed above, but does not explicitly teach the claimed flow rate ranges.  However, one of ordinary skill in the art would appreciate that, at a minimum, the flow rate of a residential water pump as in Konrad would have a flow rate in excess of 0.01 gallons per minute.  Since the claimed invention need only be configured to deliver fluid flow at any flow rate within one of the specified ranges, one of ordinary skill in the art would plainly appreciate that it would have been obvious to modify the check valve of Konrad as necessary in order to be configured to deliver a flow-rate greater than 0.01 gallons per minute (i.e. in the preselected range) in order to fulfill the generally appreciated requirements of a residential water pump. 
Regarding claim 5, Konrad teaches a low-flow device (CHECK VALVE) fluidly coupled to the outlet side (4) and configured to dispense fluid from a downstream opening (of downstream and upstream openings), and that as part of the modification noted above, the sizing of the openings would be 
Regarding claim 6, Konrad teaches that the low-flow device includes a flow valve (substantially the very check valve) disposed between the outlet side of the pump and at least one of the openings and configured to dispense fluid from a downstream opening (of an upstream and a downstream opening) and configured to deliver a flow-rate of the fluid in a pre-selected range when the fluid pressure at the outlet side remains below the preselected pressure point (inherent in the function of a check valve which is responsive to low pressure to open).
Regarding claim 7, Konrad teaches the limitations of claim 5 as discussed above, but does not explicitly teach the claimed flow rate ranges.  However, one of ordinary skill in the art would appreciate that, at a minimum, the flow rate of a residential water pump as in Konrad would have a flow rate in excess of 0.01 gallons per minute.  Since the claimed invention need only be configured to deliver fluid flow at any flow rate within one of the specified ranges, one of ordinary skill in the art would plainly appreciate that it would have been obvious to modify the check valve of Konrad as necessary in order to be configured to deliver a flow-rate greater than 0.01 gallons per minute (i.e. in the preselected range) in order to fulfill the generally appreciated requirements of a residential water pump.
Regarding claim 8, Konrad teaches an exemplary pressure range of 30 psi to 60 psi (col. 6, ln. 15-22), within the claimed ranges.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrad in view of US Patent 6,167,965 to Bearden et al. (Bearden).
Regarding claim 12, Konrad teaches an apparatus comprising: a pump assembly (1) comprising: a pump (10) having an inlet side (3) and an outlet side (4), wherein the inlet side is configured to fluidly couple to a fluid supply (e.g. water table); a pressure sensor (8) operably coupled to the outlet side and 
Regarding claim 13, Konrad teaches an ordered set of fluid pressure setpoints (e.g. [30psi, 60psi] per col. 6, ln. 15-22).  Similarly Bearden teaches a set of fluid flow rates (e.g. at step 291 or col. 13, ln. 25-43).
Regarding claim 14, Konrad teaches continuous flow and continuous reduction and increases (e.g. col. 3, ln. 36-49).  
Regarding claims 15 and 16, Konrad teaches a driver (inverter) coupled to the controller to provide drive signals to the actuator (col 4, ln. 35-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        25 January 2022